UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 99-7609



IRVEN MYERS,

                                                Petitioner - Appellant,

          versus


WILLIAM D. CATOE, Director of South Carolina
Department of Corrections; CHARLES MOLONY
CONDON, Attorney General of the State of South
Carolina,

                                               Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-99-969-3-19BC)


Submitted:     August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Irven Myers, Appellant Pro Se. William Edgar Salter, III, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Caro-
lina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irvin Myers seeks to appeal the district court’s order dis-

missing his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2000).    We dismiss the appeal for lack of jurisdiction,

because Myers’ notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 15, 1999.   Myers’ notice of appeal was filed on November 19,

1999.*   Because Myers failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal.     We also

deny Myers’ motion to proceed in forma pauperis.   We dispense with

oral argument because the facts and legal contentions are adequate-




     *
       We have given Myers the benefit of the filing provisions as
enumerated in Houston v. Lack, 487 U.S. 266 (1988).


                                 2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                        DISMISSED




                                  3